Title: From Richard Kidder Meade to Isaac Hubbell, 27 September 1780
From: Meade, Richard Kidder
To: Hubbell, Isaac


                        
                            Sir,
                            Head Quarters 27th Septr 1780.
                        
                        His Excellency desires me to acknowledge the receipt of your letter inclosing one from Mr Smith—&to
                            observe in answer to it, that you may indulge him with sending for such articles of Cloathing as he wishes to have but,
                            that he does not think proper at present to suffer an interview between him and any of the persons he requested to see—It
                            is also his Excellincy’s pleasure that Mr Smith should be debarred the use of pen Ink and paper. I am Sir Yrs   &c.
                        
                            R.K. M, A.D.C.
                        
                        
                            P.S. The two Prisoners Committed to your charge last evening will remain with you until tomorrow. The
                                Genl intreats your utmost attention to their security.
                        
                    